El Juez Pbesidente Señoe Del Tobo,
emitió la opinión del tribunal.
Se solicita la desestimación del recurso entablado en este caso entre otros motivos por ser frívolo. Y lo es, a nuestro juicio.
Se trata de un interdicto para recobrar la posesión. La demanda se interpuso en julio 1, 1935, por el Municipio de Adjuntas contra Primo Delgado. Diez y siete días después se enmendó describiéndose con mayor precisión la totalidad del terreno perteneciente al municipio y la porción del mismo que se alegaba que el demandado babía ocupado violentamente, contra la expresa voluntad de su dueño.
El 9 de agosto siguiente el demandado pidió que se elimi-nara de los autos la demanda enmendada por alegar una nueva causa de acción y excepcionó dicha demanda enmen-dada por falta de hechos básicos de la acción ejercitada. La corte resolvió ambas cuestiones en su contra.
Contestó entonces el demandado. (Su contestación no forma parte de la transcripción.) Hubo juicio en el que ambas partes presentaron evidencia. (La evidencia aportada tampoco se ha elevado ante este tribunal.) Y la corte, -el 27 de septiembre de 1935, basándose en las alegaciones y las pruebas dictó sentencia declarando la demanda con lugar.
Apeló el demandado, quedando radicada la transcripción en la secretaría de esta corte en noviembre 29, 1935. Solicitó varias prórrogas hasta que finalmente presentó su alegato en febrero 25, 1936. Dos días después la parte apelada archivó su moción de desestimación, celebrándose la vista el 9 de marzo actual con la asistencia de su abogado. La parte apelante se opuso por escrito a la desestimación.
*665En sn alegato el demandado apelante no hace referencia a la decisión del caso en sn fondo. Se limita a señalar qne la corte erró al desestimar sn excepción previa sin decir por qné y a sostener qne la corte también erró al declarar sin lugar sn moción eliminatoria. Argumenta este error y con-cluye qne la porción de terreno descrita en la demanda en-mendada no es la misma qne la descrita en la demanda original y por tanto qne debió eliminarse dicha demanda en-mendada por establecer una acción distinta de la qne dió origen al pleito.
Hemos examinado cuidadosamente las descripciones y a nuestro juicio se trata de la misma porción de terreno.
Tanto en la demanda original como en, la enmendada se describe primero la totalidad del terreno poseído por el municipio y luego la porción del mismo de qne se posesionó el demandado. Lo qne sucede es qne la descripción de la porción en controversia se hizo, en la demanda original sin referencia a los puntos cardinales y de manera confusa al citar las calles No. 1 y de Rodulfo G-onzález. En la demanda enmendada se fijan los puntos cardinales y el área superficial de la porción qne no llega a las calles No. 1 y de Rodulfo González que están al Norte y al Este de la totalidad del terreno. Las colindancias por el Sur con la calle Planta y al Oeste con el propio demandado permanecen.
Es tan claro que se trata de la misma porción de tierra, que sólo se concibe que pueda sostenerse que no es así para dilatar la ejecución de la sentencia. De ahí que dijéramos desde un principio que tenía razón el apelado al sostener la frivolidad del recurso.

Debe- declararse la moción con l/wga/r y en su consecuencia desestimarse la >apelación por frívola.

El Juez Asociado Señor Córdova Dávila no intervino.